Citation Nr: 0215847	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
due to undiagnosed illness.

2.  Entitlement to service connection for chronic joint pain, 
to include due to undiagnosed illness.

3.  Entitlement to service connection for numbness in the 
extremities, to include due to undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include due to undiagnosed illness.

5.  Entitlement to service connection for disorientation, to 
include due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983 
and from January to June 1991.  He served in southwest Asia 
from January 22, 1991, to May 17, 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In a June 1998 decision, the Board denied the 
veteran's claims.  The veteran appealed to the United States 
Court of Claims for Veterans Appeals.

A Joint Motion to Remand the Board's Decision and Stay 
Further Proceedings was filed in October 1998.  An October 
1998 Court Order granted the joint motion and vacated the 
Board decision.  In March 1999, the Board remanded the case 
for further development.  Subsequent to the Board's remand, a 
May 2002 rating decision granted service connection for 
acrochordons of the left back, adult acne of the upper back 
and scars of the chin and right knee.  Therefore, the 
veteran's claim for skin moles, which was originally part of 
the veteran's appeal, is no longer before the Board for 
appellate consideration.  The case has been returned to the 
Board for further appellate action.


REMAND

The Board's March 1999 remand clearly indicated that the 
veteran was to be afforded VA orthopedic, neurologic and 
psychiatric examinations and that the claims folders were to 
be made available to the examiners prior to the examinations.  
Although the veteran was afforded psychiatric and neurologic 
examinations in June 2001, and an examination for chronic 
fatigue syndrome in February 2002, the examiners do not 
indicate that his claims files were reviewed.  Moreover, the 
psychiatric examiner did not comment on the etiology of the 
veteran's headaches and complaints of disorientation and the 
neurologic examiner did not comment on the etiology of the 
veteran's headaches, complaints of disorientation or numbness 
in his extremities as requested in the remand.  Although the 
February 2002 VA examiner assessed the veteran with 
complaints of chronic fatigue and stated that he did not meet 
the criteria for chronic fatigue syndrome, he did not state 
whether there was objective evidence perceptible to him by 
history, physical findings or laboratory results, and if so, 
whether it was as likely as not that such symptoms were 
related to service.  

A June 2001 VA orthopedic examiner specifically notes that 
the veteran's claims files were reviewed.  However, the 
examiner noted that a whole body bone scan indicated 
bilateral symmetrical uptake in the ankle, knee, shoulder and 
wrist joints.  The examiner noted that it was suggestive of 
diffuse arthritis and recommended clinical and laboratory 
data correlation to determine the exact etiology of diffuse 
symmetrical arthritis.  The examiner noted that blood results 
were negative for a rheumatoid factor, but the sedimentation 
rate was high.  The diagnosis was nonspecific inflammatory 
condition of the joints with an unknown etiology at that 
time.  The March 1999 remand clearly stated that the 
examiners were to comment on whether further specialized 
tests were required.  The June 2001 orthopedic examiner 
stated that further laboratory and clinical data was 
necessary to determine the etiology of the veteran's 
orthopedic disability.  There is no evidence that further 
work-up was accomplished.  

As the RO has not fully complied with the 1999 Board remand 
additional development is necessary.  Stegall v. West, 11 
Vet. App 268 (1998).  

The most recent VA treatment records of record are dated in 
October 1989.  The RO should obtain any subsequent ongoing 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 1991 & West Supp. 2001).  The 
veteran should also be provided an opportunity to identify 
and/or submit any relevant private treatment records.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records for the veteran from the VA 
Medical Center in Detroit, Michigan, 
dated from October 1989 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folders.

3.  After the above development has been 
completed, the veteran should be afforded 
VA orthopedic, neurologic and psychiatric 
examinations to evaluate the nature and 
extent of any fatigue, chronic joint 
pain, numbness in the extremities, 
headaches and disorientation found to be 
present.  

In particular, the orthopedist is 
requested to ascertain which joints are 
affected and describe any objective 
evidence perceptible to the examiner, by 
history, physical findings and laboratory 
tests.  

The neurologist is requested to describe 
the headaches, disorientation and 
numbness in the extremities ascertainable 
by objective evidence perceptible to the 
examiner, whether by history, physical 
findings and laboratory tests, and 
indicate whether any of the claimed 
disorders can be identified as having 
been present since the complaints of 
February 1981, or can be identified as 
the result of the concussion or the 
alcohol or substance abuse, also noted in 
the early 1980's.  

The psychiatrist is requested to examine 
the veteran in order to determine the 
etiology of the claimed headaches and 
disorientation, based on objective 
evidence perceptible to the psychiatrist, 
whether by history, physical findings or 
laboratory tests.  All necessary tests 
and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted.  

All of the examiners are requested to 
offer their opinions as to whether it is 
at least as likely as not that any 
current disability or disorder is 
etiologically related to service.  The 
examiners are requested to list all 
manifestations and objective symptoms of 
any disability found to be present.  The 
examiners should also comment on whether 
further specialized tests are required.

The claims folders must be made available 
to the examiners for review prior to the 
examinations, and it should be noted in 
the reports whether the files have been 
reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claims.  

4.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




